UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:September 30, 2012 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Ticker Symbol: (TDVFX) ANNUAL REPORT September 30, 2012 www.towlefund.com Towle Deep Value Fund a series of the Investment Managers Series Trust Table of Contents Letter to Shareholders 1 Fund Performance and Summary 3 Schedule of Investments 4 Statement of Assets and Liabilities 7 Statement of Operations 8 Statement of Changes in Net Assets 9 Financial Highlights 10 Notes to Financial Statements 11 Report of Independent Registered Public Accounting Firm 17 Supplemental Information 18 Expense Example 20 This report and the financial statements contained herein are provided for the general information of the shareholders of the Towle Deep Value Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective Prospectus. TOWLE & CO. D E E PV A L U EI N V E S T I N G 1-888-998-6953 October 2012 To Our Shareholders: We are pleased to provide our second shareholder letter following the launch of the Towle Deep Value Fund (the “Fund”).From inception on October 31, 2011 to the close of business on September 30, 2012, the Fund produced a return of 0.50% compared to a positive return of 12.88% for the Russell 2000 Value and 14.47% for the S&P 500 Index. Sluggish post-recessionary conditions and unsettled public policy impede private sector confidence and the U.S. economic recovery. These historic headwinds keep many investors defensive and cautious, evidenced by the extraordinary valuation gap between economically sensitive stocks and defensive equities. According to JPMorgan Research, “Cyclicals now trade at a 41% discount on a P/E1 basis to Defensives, the highest discount in 40 years.” (JPMorgan, US Equity Strategy Flash, August 17, 2012) Unprecedented capital flows into fixed income also confirm investors’ desire to reduce risk. “Since December 2007, investors have poured more than $1.1 trillion into bond mutual funds and exchange-traded funds (ETFs) – more than 33 times the amount allocated to equity funds and ETFs.” (U.S. Equities: Light at the End of the Tunnel, Asset Allocation Research Team, Fidelity Investments, September 2012) With the current market environment ruled by risk aversion, deep value equities go largely ignored by investors and demonstrate considerable undervaluation. We believe the Fund’s portfolio in particular, with its embedded and unrecognized earnings power, remains attractively priced. Using consensus earnings estimates2, the median forward P/E3 for the Fund’s holdings as of September 30, 2012 is 9.0X, equivalent to an 11.1% after tax return on investment. This contrasts sharply with a 6.5% earnings yield for the broader stock market (Value Line), a 1.6% yield on the 10-year Treasury as of September 30, 2012, and a 0.1% yield for the average bank savings account (bankrate.com).Reinforced by past investment experience, historically, better equity returns eventually follow such periods of uncertainty and valuation divergence. The underpinnings of economic growth, namely technological advancement, energy demand, housing recovery, and an emerging middle class around the globe, bring investment opportunity to the long-term investor. From our perspective, company valuations support full exposure to deep value equities. We remain committed to our well-defined, straight-forward investment strategy. The owners of Towle & Co., their families, and the employees of the firm maintain a significant investment in portfolios combined with or similar to client portfolios, including the Towle Deep Value Fund. Thank you for investing with us, and for your continued confidence. J. Ellwood Towle Christopher D Towle Peter J. Lewis, CFA Wesley R. Tibbetts, CFA 1 1 P/E, or the price-to-earnings ratio, is an equity valuation measure defined as market price per share divided by annual earnings per share. 2 Consensus earnings estimates arecalculated by averaging together all earnings estimates from security analysts reporting to Capital IQ. 3 Median forward P/E is a measurement of the price-to-earnings ratio using forecasted earnings, for the following calendar year, of the Fund’s median holding. S&P 500 Indexis an unmanaged capitalization-weighted index (weighted by the market value of the companies) of 500 stocks listed on various exchanges. Stock fund prices fluctuate and investors may lose principal value. Micro-cap, small-cap and mid-cap stocks involve greater risks, and they can fluctuate in price more than larger company stocks. Foreign investments present additional risk due to currency exchange rate fluctuations, economic developments, political instability, and other factors. The Fund is non-diversified which increases the risk that the value of the Fund could go down because of the poor performance of a single investment. A value oriented investing style may go in and out of favor which may cause the Fund to sometimes underperform other equity funds 2 Towle Deep Value Fund FUND PERFORMANCE AND SUMMARY at September 30, 2012 This graph compares a hypothetical $50,000 investment in the Fund, made at its inception with a similar investment in the Russell 2000 Value Index.The value of the Russell 2000 Value Index on October 28, 2011 is used as the beginning value on October 31, 2011.Results include reinvestment of all dividends and capital gains. The Russell 2000 Value Index measures the performance of the small-cap value segment of the U.S. equity universe. This Index does not reflect expenses, fees or sales charge, which would lower performance. This Index is unmanaged and it is not possible to invest in this Index. Total Returns as of September 30, 2012 3 Months Since Inception* Towle Deep Value Fund 8.06% 0.50% Russell 2000 Value Index 5.67% 12.88% *Inception date 10/31/11. The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal will fluctuate, so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance quoted. Gross and net expense ratio for the Fund are 1.52% and 1.20% which are the amounts stated in the current prospectus as of the date of this report.The contractual fee waivers are in effect through October 31, 2012 (when it will automatically renew for an additional one year period). Returns reflect the reinvestment of distributions made by the Fund and do not reflect the deduction of taxes a shareholder would pay on the Fund distributions or the redemption of Fund shares. Shares redeemed within 90 days of purchase will be charged 2.00% redemption fee. The Fund's advisor has waived fees or expenses; absent such waivers, the Fund's returns would have been lower. 3 Towle Deep Value Fund SCHEDULE OF INVESTMENTS As of September 30, 2012 Number of Shares Value COMMON STOCKS – 96.5% CONSUMER DISCRETIONARY – 24.0% Brown Shoe Co., Inc. $ GameStop Corp. - Class A Goodyear Tire & Rubber Co.* Jones Group, Inc. OfficeMax, Inc. Royal Caribbean Cruises Ltd. Sonic Automotive, Inc. - Class A Whirlpool Corp. CONSUMER STAPLES – 8.9% Chiquita Brands International, Inc.* Dole Food Co., Inc.* SUPERVALU, Inc. ENERGY – 15.1% Cal Dive International, Inc.* Patterson-UTI Energy, Inc. Peabody Energy Corp. Tesoro Corp. Valero Energy Corp. FINANCIALS – 15.1% Allied World Assurance Co. Holdings A.G. Argo Group International Holdings Ltd. CNA Financial Corp. Hanover Insurance Group, Inc. PHH Corp.* INDUSTRIALS – 14.0% Aegean Marine Petroleum Network, Inc. Genco Shipping & Trading Ltd.* General Cable Corp.* Hawaiian Holdings, Inc.* Meritor, Inc.* Navistar International Corp.* 4 Towle Deep Value Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2012 Number of Shares Value INFORMATION TECHNOLOGY – 12.1% Canadian Solar, Inc.* $ Celestica, Inc.* Ingram Micro, Inc. - Class A* Sanmina-SCI Corp.* Unisys Corp.* MATERIALS – 7.3% AM Castle & Co.* Ferro Corp.* PolyOne Corp. Steel Dynamics, Inc. TOTAL COMMON STOCKS (Cost $5,858,134) Principal Amount SHORT-TERM INVESTMENTS – 3.1% $ UMB Money Market Fiduciary, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $196,709) TOTAL INVESTMENTS – 99.6% (Cost $6,054,843) Other Assets in Excess of Liabilities – 0.4% TOTAL NET ASSETS – 100.0% $ * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 5 Towle Deep Value Fund SUMMARY OF INVESTMENTS As of September 30, 2012 Security Type/Sector Percent of Total Net Assets Common Stocks Consumer Discretionary 24.0% Energy 15.1% Financials 15.1% Industrials 14.0% Information Technology 12.1% Consumer Staples 8.9% Materials 7.3% Total Common Stocks 96.5% Short-Term Investments 3.1% Total Investments 99.6% Other Assets in Excess of Liabilities 0.4% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 6 Towle Deep Value Fund STATEMENT OF ASSETS AND LIABILITIES As of September 30, 2012 Assets: Investments, at value (cost $6,054,843) $ Receivables: Investment securities sold Fund shares sold Dividends and interest Due from Advisor Offering costs Prepaid expenses Total assets Liabilities: Payables: Investment securities purchased Shareholder servicing fees (Note 6) Audit fees Fund accounting fees Administration fees Chief Compliance Officer fees Legal fees Transfer agent fees and expenses Custody fees Trustees' fees and expenses Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of $ shares authorized) Accumulated net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net Assets $ Number of shares issued and outstanding Net asset value per share $ See accompanying Notes to Financial Statements. 7 Towle Deep Value Fund STATEMENT OF OPERATIONS For the Period October 31, 2011* to September 30, 2012 Investment Income: Dividends $ Interest 21 Total investment income Expenses: Transfer agent fees and expenses Advisory fees Administration fees Offering cost Fund accounting fees Registration fees Audit fees Custody fees Chief Compliance Officer fees Legal fees Trustees' fees and expenses Miscellaneous Shareholder servicing fees (Note 6) Insurance fees Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment income 31 Realized and Unrealized Gain on Investments: Net realized loss on investments ) Net change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ * Commencement of operations See accompanying Notes to Financial Statements. 8 Towle Deep Value Fund STATEMENT OF CHANGES IN NET ASSETS For the Period October 31, 2011* to September 30, 2012 Increase in Net Assets from: Operations: Net investment income $ 31 Net realized loss on investments ) Net change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations Capital Transactions: Net proceeds from shares sold Cost of shares redeemed1 ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ Accumulated net investment income $ Capital Share Transactions: Shares sold Shares redeemed ) Net increase from capital share transactions * Commencement of operations 1 Net of redemption fee proceeds of $1. See accompanying Notes to Financial Statements. 9 Towle Deep Value Fund FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout the period. For the Period October 31, 2011* to September 30, 2012 Net asset value, beginning of period $ Income from Investment Operations: Net investment income1 2 Net realized and unrealized gain on investments Total from investment operations Net asset value, end of period $ Total return % 3 Ratios and Supplemental Data: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % 4 After fees waived and expenses absorbed % 4 Ratio of net investment loss to average net assets: Before fees waived and expenses absorbed )% 4 After fees waived and expenses absorbed % 4 Portfolio turnover rate 34
